This court, entertaining the opinion that the act of the Legislature attempting to create and establish an inferior court for Dallas county, approved April 23, 1915, was unconstitutional, certified the question to the Supreme Court, submitting therewith the opinions prepared by the Judges of this court, and in response thereto the Supreme Court has handed down opinions concurring with the conclusion announced by this court.
The result is that the order of the circuit judge, discharging the petitioner, is affirmed.
Affirmed.